Citation Nr: 1637035	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-31 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), or any acquired psychiatric disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to a rating higher than 30 percent for chronic headaches.

4.  Entitlement to an initial rating higher than 10 percent for lumbar degenerative arthrosis.

5.  Entitlement to an initial rating higher than 10 percent for right lower extremity radiculopathy.

6.  Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1979.  

This appeal to the Board of Veterans' Appeals (Board) is from March 2011, July 2012, and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In this decision, the Board is reopening the claim of entitlement to PTSD, and expanding it to include any acquired psychiatric disability.  Higher ratings for migraines, the lumbar spine, and radiculopathy of the bilateral lower extremities are being denied.  However, the Board finds that the Veteran is unemployable due to his disabilities, and is granting TDIU on an extraschedular basis.  The issues of entitlement to service connection for PTSD, or of any other acquired psychiatric disability, and to service connection for a right knee disability are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.





FINDINGS OF FACT

1.  The Veteran's claim to service connect PTSD was last denied in a November 2004 rating decision.  He did not appeal that decision and it is now final.  Since then, new and material evidence has been received that relates to unestablished facts that are necessary to substantiate the claim, and it is reopened.  

2.  The Veteran's migraines do not manifest with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  His lumbar spine manifests with painful motion but forward flexion exceeding 60 degrees.  He had muscle spasm and guarding that does not cause an abnormal gait or abnormal spinal contour.

4.  His right and left lower leg radiculopathy is mild.

5.  His disabilities have rendered him unemployable for the entire period under consideration.


CONCLUSIONS OF LAW

1.  The November 2004 decision is final.  New and material evidence has since been received, and the claim to service connect PTSD is reopened.  38 U.S.C.A. §§ 1110, 5107(b), 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2.  The criteria are not met for a rating higher than 30 percent for migraine headaches.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code (DC) 8100 (2015).

3.  The criteria are not met for a rating higher than 10 percent for lumbar degenerative arthrosis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2015).

4.  The criteria are not met for ratings higher than 10 percent for right and left lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520 (2015).

5.  The criteria are met for a TDIU effective from April 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, relevant treatment records have been associated with the claims files.  He has also been provided with VA examinations that are adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  He has not alleged any deficiencies in the development of these claims.   

Reopening service connection claim

In general, VA decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104(b), 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2015).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2015).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Veteran's claim for service connection for PTSD was last denied in a November 2004 rating decision because the evidence did not show a then-current diagnosis.  He did not appeal that decision and it is now final.  Since then, evidence has been received showing he has a PTSD diagnosis.  This is new and material and raises the possibility of substantiating the claim.

This claim requires additional development, and is being remanded for that purpose, as discussed below.

Increased ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Headaches

The Veteran's migraine headaches are currently rated under 38 C.F.R. § 4.124a , DC 8100, as 30-percent disabling.  Under this code, a 0 percent rating is assigned for migraines that are less frequent. A 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.
The record shows that he reported that he was having headaches every six months at the October 2010 VA examination.  When he did have them, they were usually prostrating, and they lasted hours.  At the March 2016 VA examination, he reported that his last headache was approximately two months prior, and it lasted approximately 30 minutes.  He denied nausea or vomiting, or aural or visual changes during his headaches.  

His VA treatment records show some complaints.  In January 2009 and September 2010, he visited the emergency department, complaining of a headache for two days.  He complained of headaches in November 2010 and in January 2011.  In July 2011, he mentioned having chronic headaches that are "annoying."  He complained of headaches in April and May 2015.    

After review of the evidence, the Board finds that a rating higher than 30 percent is not warranted.  The evidence does not show that his migraines are very frequent and completely prostrating and prolonged and productive of severe economic inadaptability.  The record does not show that he has associated symptoms of nausea or vomiting, or that he is more sensitive to light or sound during his headaches.  The Board does not doubt that his headaches would likely impact his ability to perform duties of employment, and his headaches are considered to contribute to his unemployability (discussed below), but other than that, severe economic inadaptability is not shown.  Id.  In sum, the preponderance of the evidence weighs against a higher rating.  Indeed, the Veteran himself has not alleged a level of severity of his headaches that suggests he meets the criteria for the next higher rating.  He has not alleged that his headaches impact his ability to perform any activities; rather, he has characterized them as simply "annoying" and reported to VA examiner that they occur rather infrequently and for rather short duration.  Accordingly, his 30 percent rating is continued.  

Lumbar degenerative arthrosis and bilateral lower extremity radiculopathy

The Veteran's lumbar spine is currently rated 10 percent disabling under DC 5242, which pertains to degenerative arthritis of the spine.  38 C.F.R. § 4.71a (2015).  

The rating criteria for this code is contained within the General Rating Formula for Diseases and Injuries of the Spine, which provides for a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm or guarding not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned due to unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5242.

After review of the evidence, the Board finds that a higher rating is not warranted.  

His worst forward flexion measurements were taken during the March 2016 VA examination, at 70 degrees.  His combined range of motion was 200 degrees.  This does not meet the criteria for a 20 percent rating.  The Board considered whether functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness warrant a higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  He does not complain of flares, but instead of constant and chronic pain.  He reported that his back prevented him from repetitive stooping, bending, or lifting heavy objects, which the VA examiner indicated was consistent with the findings from the examination.  The evidence shows this functional loss, due to pain, decreased movement, and instability, but there is no evidence to suggest that his functional loss has ever resulted in flexion limited to 60 degrees or less, or in a close approximation of this level of loss, which is the requirement for the next higher rating based on limited motion.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The Board acknowledges the severity of his functional loss, however, and has cited it as a factor in awarding TDIU (discussed below).
The record does not show that he has abnormal spinal contour or abnormal gait due to muscle spasm or guarding.  38 C.F.R. § 4.71a, DC 5242.  

His attorney has asserted that the Veteran's use of a brace, which shows instability, and his chronic pain, nerve pain, muscle spasms, and limited range of motion support the award of a 40 percent rating.  He cited a Board decision that, he argued, had done something along those lines.  However, the case he cited concerned a Veteran with more severe disability who was rated under different criteria.  Further, as discussed above, his range of motion has not been shown to be reduced to 60 degrees of flexion or less, or combined range of motion of 120 degrees or less, which is required for the next higher rating.  The functional loss caused by his pain and instability, which necessitates the use for a brace, was taken into consideration when determining whether a higher rating was warranted.  He has not been shown to have ankylosis or a forward flexion reduced to 30 degrees, which is required for a 40 percent rating.  His nerve pain is compensated via separate ratings for radiculopathy (discussed below).  His muscle spasms are contemplated by his 10 percent rating.  The Board has considered his arguments that his symptoms warrant a higher rating, but ultimately finds the medical reports outweigh them.  

He has been awarded separate ratings for right and left lower extremity radiculopathy.  In July 2015, the Board awarded 10 percent each for right and left legs under DC 8520, which pertains to complete and incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2015).  Mild incomplete paralysis warrants a 10 percent rating; moderate warrants a 20 percent rating; moderately severe warrants a 40 percent rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating.  Complete paralysis warrants an 80 percent rating, and is shown when the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexions of the knee is weakened or (very rarely) lost.  Id, DC 8520.

As previously discussed, the record shows complaints in January 2011 of having weak legs and some difficulty walking.  His gait was antalgic, and muscle strength was decreased.  He was diagnosed with lumbar radiculopathy in May 2011, and underwent a medial branch block for treatment.  The November 2011 VA examiner, however, did not objectively identify any neurologic abnormalities, and found the examination normal.  VA treatment records from April 2014 note radiculopathy into the right leg.  Records from October and November 2014 show some radiating pain and slightly reduced muscle strength.  

At the March 2016 VA examination, the Veteran's muscle strength was normal in the left, and reduced in right knee extension only.  He did not have muscle atrophy.  His reflexes were normal.  Sensory tests were normal in the right leg, but reduced in the left upper anterior thigh and left thigh and knee.  Straight leg raises were negative on both side.  He showed mild symptoms of radiculopathy in the left lower extremity only.  This evidence corresponds to the 10 percent rating for mild symptoms of incomplete paralysis.  The evidence does not suggest a higher level of severity.  Indeed, the examiner did not find any objective symptoms of radiculopathy in the right lower extremity.  Accordingly, the Board finds that his 10 percent ratings for right and left lower extremity radiculopathy shall be continued.  

The record does not show any symptoms of his migraines, his lumbar degenerative arthrosis, or his bilateral lower extremity radiculopathy that are not being compensated.  Esteban v. Brown, 6 Vet. App. 259 (1994).  There is no suggestion that these disabilities are unusual or exceptional, or that the rating schedule is inadequate to rate them.  Thun v. Peake, 22 Vet. App, 111 (2008).  Indeed, his disabilities have not been shown to have caused frequent periods of hospitalization.  See 38 C.F.R. § 3.321(b)(1).  In regard to whether his disabilities have caused marked interference with employment, the Board is awarding TDIU in this decision (discussed below).  Id.  There is no suggestion that his disabilities combine to produce an unusual disability picture.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for extraschedular consideration is not warranted.

TDIU

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

The Veteran is service connected for the chronic headaches at 30 percent, lumbar degenerative arthrosis at 10 percent, and bilateral lower extremity radiculopathy at 10 percent each.  He has a combined rating of 50 percent, effective from April 2011.  See 38 C.F.R. § 4.25.  He therefore does not meet the schedular criteria for a TDIU.

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id.  

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson.  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment. Cf. Evans v. McDonald, No. 11-2917, slip op. at 16 (Vet. App. Dec. 2, 2014) (en banc) (Kasold, J., concurring) ("the standard for referral is identical to the standard for an extraschedular TDIU award"); Anderson, 22 Vet. App. at 432 (Schoelen, J., concurring) ("authorizing the Director of C & P to overrule the Board's findings with respect to the adequacy of the schedular evaluations would frustrate the Board's appellate authority.")

There is ample support for this view aside from the decisions mentioned above.  See 38 U.S.C. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board."); Disabled Am. Veterans, 327 F.3d 1339 at 1347 ("Together [sections] 511(a) and 7104(a) dictate that the Board acts on behalf of the Secretary in making the ultimate decision on claims and provides 'one review on appeal to the Secretary' of a question 'subject to decision by the Secretary' under [section] 511(a)."); Floyd, 9 Vet. App. at 100 (Steinberg, J., dissenting) ("whereas the [Under Secretary for Benefits] and the Veterans Benefits Administration  have no direct statutory base of adjudicative authority, receiving all authority from the Secretary, the BVA, as the Secretary's delegation clearly recognizes in the emphasized language, has an independent statutory base of authority, which the Secretary has no authority to limit.") (emphasis added); 38 C.F.R. § 19.9(d)(2) ("A remand or referral to the agency of original jurisdiction is not necessary for any of the following purposes: Considering law not already considered by the agency of original jurisdiction, including, but not limited to, statutes, regulations, and court decisions.")

Moreover, this is a favorable determination that the Board would eventually grant, anyway, such as if the Director disapproved TDIU.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case, as such adherence would result in unnecessarily imposing additional burdens on VA with no benefit to the Veteran); see also Shade v. Shinseki, 24 Vet. App. 110, 123-24 (2010) (Lance, J., concurring) ("reopening the claim only to deny it without providing assistance would be a hollow, technical decision.  There is no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty."); Floyd, 9 Vet. App. at 95 (where the BVA had purported to grant an extraschedular rating, the Court stated that a claim for an extraschedular rating must be sent by the BVA to those "officials who possess the delegated authority to assign such a rating in the first instance," but held that the BVA's failure to so refer to such officials constituted harmless error). 

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434   (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record reveals the Veteran last worked in 1995.  He did not complete high school.  An April 1998 psychiatric evaluation notes that he "can read a little bit."  His past work was in construction and as a custodian.  The Social Security Administration (SSA) found him disabled due to his spine in April 1992.  He wears a back brace, and is unable to do repetitive bending or stooping, or lift heavy objects.  The March 2016 VA examiner indicated his back prevents him from doing heavy or physically demanding work.  In addition, he has occasional prostrating migraine headaches, as well as painful radiculopathy in the bilateral lower extremities.  VA examiners have opined that he is able to perform sedentary work, but there is no evidence to suggest that he has the training or experience to transfer to a sedentary position.  The Board finds that the evidence adequately shows that he is unemployable due to his disabilities, and has been for the entire period under consideration.


ORDER

The claim of entitlement to service connection for PTSD, or any other acquired psychiatric disability, is reopened.

The claims of entitlement to higher ratings for migraines, lumbar degenerative arthrosis, and right and left lower extremity radiculopathy are denied.

A TDIU is granted, effective from April 2011.


REMAND

The service connection claims require additional development.

In regard to an acquired psychiatric disability, updated VA treatment records should be obtained.  An opinion regarding whether depression, which was reported during service, and for which he has been consistently treated for a number of years, should be obtained.  To aid in that determination, another search for relevant service records and for archived medical records should be conducted.

In regard to his right knee, the Veteran has not alleged how he believes his right knee is related to service.  However, as he has a service-connected lumbar spine disabilities and service-connected lower extremity radiculopathy, the Board is remanding for a VA examination opinion on whether it is related to these disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his acquired psychiatric disability (including PTSD and depression) and for his right knee, and make arrangements to obtain all records not already associated with the claims file.  

Ask him what VA facilities, if any, he used in the 1980's and make arrangements to obtain archived records.

Ensure that updated VA treatment records are associated with the claims file.

2.  Make an attempt to obtain any outstanding STRs or service personnel records.  An August 1978 record indicates he was seen in "Community Mental Health" for evaluation prior to his Court martial.  Attempt to locate this psychiatric evaluation.  Attempt to locate any additional records regarding his Court martial.  All attempts are to be memorialized in the file.

3.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether any of the Veteran's current acquired disability diagnoses are as likely as not (50 percent probability or greater) related to service.

The Veteran asserts that he has PTSD as a result of service, including a fear of the Soviet Union when stationed in Alaska, fear from a truck accident he had, and his fear of possibly killing a fellow soldier that he severely beat with a lead pipe.  He alleges that the soldier knocked him out first.  Prior to the Court martial for this incident, he was evaluated in August 1978, and found to have had a six month history of depression.  His entrance examination does not show a history of depression.

In regard to PTSD, the examiner is asked whether he meets the criteria for a PTSD diagnosis.  Previous VA examiners have opined that he does not, but a December 2015 letter from his treating psychiatrist indicates he has a current diagnosis.  The examiner is then asked whether it is as likely as not that the Veteran has PTSD that is also related to these stressors, or to any other stressor that is reported during the examination.

In regard to depression, and any other acquired psychiatric disability diagnosed, the examiner is asked whether it is as likely as not (50 percent or greater probability) that it is related to the reported 6 month period of depression during service, or to his violent behavior, or to his fear of the USSR, or to the truck accident.  The record reveals fairly consistent mental health treatment starting at least in the early 1990's.

The examiner is asked to review the record prior to the examination and to provide an opinion regarding the likelihood of a relationship, bearing in mind that the standard is "as likely as not".  All opinions are to be based on evidence in the record, and are to be accompanied by explanatory rationale.  

4.  Schedule an examination for an opinion on whether it is as likely as not (50 percent or greater probability) that right knee disability is related to service.  The examiner is asked to review the record prior to the examination, and to elicit a history from the Veteran including why he thinks his knee is related to his service.

The examiner is asked to address the Veteran's theories of causation.  The examiner is also asked whether any of the Veteran's service-connected disabilities (his headaches, his lumbar spine, and his bilateral lower extremity radiculopathy) have caused or aggravated (that is, caused a permanent increase in severity) his right knee, either before or after his right knee total arthroplasty.  

All opinions are to be supported with explanatory rationale.

5.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


